Exhibit 99.1

PROPERTY OPTION AGREEMENT

THIS AGREEMENT

dated for reference the 18th day of March, 2004



BETWEEN:

NEVADA SUNRISE, LLC

, a limited liability company incorporated under the laws of Nevada and having a
head office located at 6121 Lakeside Drive, Suite 260, Reno, Nevada, U.S.A.,
89511 (as to an undivided 55% interest) (hereinafter referred to as "Nevada
Sunrise")



ROBERT & SHARON WEICKER doing business as KLEINEBAR RESOURCES LTD.

, 3000 Walton Avenue, Coquitlam, British Columbia, Canada, V3B 6V6 and KURT &
TAMI SCHENDEL, 4020 S.W. Holly Street, Seattle, Washington, U.S.A., 98136
(collectively as to an undivided 45% interest)



(collectively referred to as the "Optionors")

OF THE FIRST PART

AND:

ABERDENE MINES LTD.

, a company incorporated under the laws of Nevada and having a head office
located at 101 Convention Centre Drive, Suite 700, Las Vegas, Nevada, 89109



(the "Optionee")

OF THE SECOND PART

WHEREAS:

A.   The Optionors are or will become the beneficial owners of an undivided 100%
right, title, and interest in certain mineral claims known as the New York
Canyon Copper Project located in Mineral County, Nevada, as more particularly
described in the attached Schedule "A";

B.   The Optionee wishes to acquire the right to earn an undivided 100% interest
in and to the mineral claims comprised in the New York Canyon Copper Project on
the terms and subject to the conditions set out in this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES

that, for good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:



1.       INTERPRETATION

1.1   For the purposes of this Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
expressions have the following meanings:

 

 

--------------------------------------------------------------------------------

(a)   "After Acquired Properties" mean any and all mineral interests staked,
located, granted or acquired by or on behalf of any party during the currency of
this Agreement which are located, in whole or in part, within 5 miles of the
perimeter of the Property;

(b)   "Agreement" means this Agreement, as amended from time to time;

(c)   "Commercial Production" means the operation of the Property or any portion
of the Property as a producing mine and the production of mineral products from
the Property (excluding bulk sampling, pilot plant, or test operations);

(d)   "Environmental Claims" means any and all administrative, regulatory, or
judicial actions, suits, demands, claims, liens, notices of non-compliance or
violation, investigations, or proceedings relating in any way to any
Environmental Law or any permit issued under any Environmental Law, including,
without limitation:

(i)   any and all claims by government or regulatory authorities for
enforcement, clean-up, removal, response, remedial, or other actions or damages
under any applicable Environmental Law; and

(ii)   any and all claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation, or injunctive or other relief
resulting from hazardous materials, including any release of those claims, or
arising from alleged injury or threat of injury to human health or safety
(arising from environmental matters) or the environment;

(e)   "Environmental Law" means all requirements of the common law, civil code,
or of environmental, health, or safety statutes of any agency, board, or
governmental authority including, but not limited to, those relating to (i)
noise, (ii) pollution or protection of the air, surface water, ground water, or
land, (iii) solid, gaseous, or liquid waste generation, handling, treatment,
storage, disposal, or transportation, (iv) exposure to hazardous or toxic
substances, or (v) the closure, decommissioning, dismantling, or abandonment of
any facilities, mines, or workings and the reclamation or restoration of lands;

(f)   "Expenditures" mean all cash, expenses, obligations and liabilities, other
than for personal injury or property damage, of whatever kind or nature spent or
incurred directly or indirectly in connection with the exploration, development
or equipping of the Property or any portion thereof for Commercial Production
including, without limiting the generality of the foregoing, monies expended in
constructing, leasing or acquiring all facilities, buildings, machinery and
equipment in connection with Mining Work, in paying any taxes, fees, charges,
payments or rentals (including payments in lieu of assessment work) or otherwise
to keep the Property or any portion thereof in good standing (including any
payment to or in respect of acquiring any agreement or confirmation from any
holder of surface rights respecting the Property or any portion thereof), in
carrying out any survey of the Property or any portion thereof, in doing
geophysical, geochemical and geological surveys, in drilling, assaying,
metallurgical testing, bulk sampling and pilot plant operations, in paying the
fees, wages, salaries, travelling expenses, fringe benefits (whether or not
required by law) of all persons engaged in work with respect to and for the
benefit of the Property or any portion thereof, in paying for the food, lodging
and other reasonable needs of such persons, in preparing any reports and in
supervising and managing any work done with respect to and for the benefit of
the Property or any portion thereof, or in any other respects necessary for the
due carrying out of Mining Work, but the cost attributed to such supervision and
management shall not exceed 10% of the total annual expenditures described
herein;

 

 

- 2 -

--------------------------------------------------------------------------------

(g)   "Mining Work" means every kind of work done on or regarding the Property
or the products of the Property by or on behalf of a party and, without
limitation, includes assessment work, geophysical, geochemical, and geological
surveying, studies and mapping, investigating, drilling, designing, examining,
equipping, improving, surveying, shaft sinking, raising, crosscutting, and
drifting, searching for, digging, trucking, sampling, working, and procuring
minerals, ores, metals and concentrates, surveying and bringing any mineral
claims or other interests to lease or patent, reporting and all other work
usually considered to be prospecting, exploration, development, and mining work;

(h)   "Net Smelter Returns" has the meaning attributed to it in the attached
Schedule "B";

(i)   "Option" means the option granted by the Optionors to the Optionee under
section 3.1 of this Agreement;

(j)   "Property" means those mineral properties more particularly described in
Schedule "A" hereto together with the surface rights, mineral rights, personal
property and permits associated therewith, and will include any renewal thereof
and any other form of successor or substitute title thereto;

(k)   "Royalty" means a royalty of 2% of Net Smelter Returns reserved by the
Optionors;

(l)   "Securities Act" means the United States Securities Act of 1933, as
amended;

(m)   "Shares" means the shares of common stock of the Optionee as constituted
on the date of this Agreement.

1.2   In this Agreement, all dollar amounts are expressed in lawful currency of
United States.

1.3   The titles to the respective Articles are used for convenience only and
are not a part of this Agreement.

1.4   Words importing the singular number will include the plural and
vice-versa, and words importing the masculine gender will include the feminine
and neuter genders and vice-versa, and words importing persons will include
firms, partnerships, and corporations.

2.       REPRESENTATIONS AND WARRANTIES

2.1   The Optionee represents and warrants to the Optionors that:

(a)   it is a company duly incorporated, validly subsisting, and in good
standing under the laws of Nevada;

(b)   it has full power and authority to carry on its business and to enter into
this Agreement and any other agreement contemplated by this Agreement and to
carry out and perform all of its obligations and duties under this Agreement;
and

(c)   the signing, delivery, and performance of this Agreement will not conflict
with any other agreement to which it is a party or by which it is currently
bound, and will not contravene any applicable laws.

2.2   The Optionors jointly and severally represent, warrant and covenant to and
with the Optionee that:

(a)   Nevada Sunrise is a company duly organized, validly subsisting, and in
good standing under the laws of Nevada;

(b)   they have full power and authority to carry on their business and to enter
into this Agreement and any other agreement contemplated by this Agreement and
to carry out and perform all of their obligations and duties under this
Agreement;

(c)   they have full power and authority for the signing, delivery, and
performance of this Agreement and the signing, delivery, and performance of this
Agreement will not conflict with any other agreement to which they are a party
or by which they are bound, and will not contravene any applicable laws;

 

 

- 3 -

--------------------------------------------------------------------------------

(d)   they are, or will become within 30 days of the date of this Agreement, the
sole beneficial owners of and hold good and marketable title to an undivided
100% right, title, and interest in and to the Property;

(e)   the Property is accurately described in Schedule "A" and is in good
standing under the laws of the jurisdiction in which the Property is located, up
to and including at least the expiry dates set forth in Schedule "A", and the
conditions on and relating to the Property respecting all past and current
operations are in compliance with all applicable laws, including all
Environmental Laws;

(f)   the Property (including all ores, concentrates, minerals, metals, or
products in, on, or under the Property or which may be removed or extricated
from the Property) is free and clear of any and all liens, charges, and
encumbrances and is not subject to any right, claim, or interest of any other
person;

(g)   they have made all taxes, assessment, rentals, levies, or other payments
relating to the Property required to be made to any federal, state, or municipal
government instrumentality;

(h)   they have complied with all laws in effect in the jurisdiction in which
the Property is located regarding the Property and the Property has been duly
and properly staked and recorded in accordance with these laws;

(i)   there have been no material spills, discharges, leaks, emissions,
ejections, escapes, dumpings, or other releases of any kind of any toxic or
hazardous substances in, on, or under the Property or the surrounding
environment;

(j)   they have not received from any government instrumentality any notice of
or communication relating to any actual or alleged Environmental Claims, and
there are no outstanding work orders or actions required to be taken relating to
environmental matters respecting the Property or any operations carried out on
the Property;

(k)   they will make available to the Optionee all information in their
possession or control relating to work done on or regarding the Property that
could possibly be considered to be materially significant in indicating whether
the Property might or might not have the potential for economic mineralization;

 

 

- 4 -

--------------------------------------------------------------------------------

(m)   the Optionee may enter in, under, or on the Property for all purposes of
this Agreement without making any payment to and without accounting to or
obtaining the permission of any other person, other than any payment required to
be made under this Agreement; and

(n)   to the best of their knowledge, after diligent inquiry, there is no
adverse claim or challenge against or to the ownership of or title to the
Property, or any portion of the Property, nor is there any basis for any adverse
claim or challenge, and there are no outstanding agreements or options to
acquire, purchase, or explore the Property or any portion of the Property and no
person has any royalty or interest in production or profits from the Property or
any portion of the Property, other than the Royalty.

2.3   These representations and warranties are conditions on which the parties
have relied in entering into this Agreement, are to be construed as both
conditions and warranties, and will, regardless of any investigation that may
have been made by or for any party as to the accuracy of these representations
and warranties, survive the closing of the transaction contemplated by this
Agreement. Each of the parties will indemnify and save the other harmless from
all loss, damage, costs, actions, and suits arising out of or in connection with
any breach of any representation or warranty contained in this Agreement, and
each party will be entitled, in addition to any other remedy to which it may be
entitled, to set-off any loss, damage, or costs suffered by it as a result of
any breach against any payment required to be made by it to another party.

3.       OPTION

3.1   The Optionors irrevocably grant to the Optionee the sole and exclusive
right and option to acquire an undivided 100% interest in and to the Property,
free and clear of all liens, charges, encumbrances, claims, rights, or interest
of any person, other than the Royalty reserved by the Optionors, which option is
to be exercisable by the Optionee:

(a)   paying to the Optionors an aggregate $460,000 cash as follows:

 

(i)

$30,000 in cash on signing this Agreement;

 

(ii)

$60,000 on the first anniversary date of this Agreement;

 

(iii)

$120,000 on the second anniversary date of this Agreement; and

 

(iv)

$250,000 on the third anniversary date of this Agreement;

or, at the sole option and election of the Optionors, issuing Shares in lieu of
any of the cash payments in (ii) to (iv) above in the following amounts:

 

 

- 5 -

--------------------------------------------------------------------------------

 

(v)

100,000 Shares on the first anniversary date of this Agreement;

 

(vi)

200,000 Shares on the second anniversary date of this Agreement;

 

(vii)

300,000 Shares on the third anniversary date of this Agreement; and

(b)   issuing an aggregate 1,000,000 Shares to the Optionors as follows:

 

(i)

250,000 Shares on signing this Agreement;

 

(ii)

250,000 Shares on the first anniversary date of this Agreement;

 

(iii)

250,000 Shares on the second anniversary date of this Agreement; and

 

(iv)

250,000 Shares on the third anniversary date of this Agreement; and

(c)   incurring Expenditures of not less than an aggregate $2,250,000 as
follows:

 

(ii)

$500,000 by December 31, 2004;

 

(iii)

$750,000 by December 31, 2005; and

 

(iv)

$1,000,000 by December 31, 2006.

3.2   The Optionee acknowledges that, on commencement of Commercial Production,
the Property will be subject to the Royalty.

3.3   The Optionors acknowledge that there will be restrictions on the transfer
of the Shares as follows:

(a)   Restrictions on Transfer. The Optionors agrees that it will not sell,
assign, pledge, give, transfer, or otherwise dispose of the Shares or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Shares under the Securities Act and all
applicable state securities laws or in a transaction that is exempt from the
registration provisions of the Securities Act and all applicable state
securities laws.

Any attempted sale, assignment, or other transfer of the Shares without
compliance with the provisions of this Agreement will be void.

(b)   Legend. The following legend will be affixed on the certificates
representing the Shares owned by the Optionors and the Optionee will affix this
legend on each share certificate subsequently issued to the Optionors:

"The Securities Represented Hereby HAve not been registered under United States
federal or state securities laws and may not be offered for sale, sold or
otherwise transferred or assigned for value, directly or indirectly, nor may The
securities be transferred on the books of the corporation, without registration
under all applicable UNITed States federal or state securities laws or
compliance with an applicable exemption therefrom, such compliance, at the
option of the corporation, to be evidenced by an opinion of THE HOLDER'S
counsel, in form acceptable to the corporation, that no violation of such
registration provisions would result from any proposed transfer or assignment."

 

- 6 -

--------------------------------------------------------------------------------

4.       OPTIONEE'S RIGHTS

4.1   Except as otherwise provided in this Agreement, until the Option is
exercised or terminated in accordance with the terms of this Agreement, the
Optionee, its servants, and agents will have the sole and exclusive right to:

(a)   enter in, under, or on the Property and conduct Mining Work;

(b)   exclusive and quiet possession of the Property;

(c)   bring on the Property and to erect on the Property any mining facilities
that it may consider advisable; and

(d)   remove from the Property and dispose of, for its own account, ore or
mineral products for the purpose of bulk sampling, pilot plant, or test
operations, but subject to the Royalty.

5.       OPTIONEE'S POWERS, DUTIES, AND OBLIGATIONS

5.1   Until the Option is exercised or terminated in accordance with the terms
of the Agreement, the Optionee will have full right and authority to do
everything necessary or desirable to carry out an exploration program on the
Property and to determine the manner of exploration and development of the
Property and without limitation the right and authority to:

(a)   regulate access to the Property, subject only to the right of the
Optionors and their representatives to have access to the Property at all
reasonable times for the purpose of inspecting work being done on the Property
but at their own risk and expense;

(b)   employ and engage any employees, agents, and independent contractors that
it may consider necessary or advisable to carry out its duties and obligations
under this Agreement and to delegate any of its powers and rights to perform its
duties and obligations under this Agreement;

(c)   sign all documents and do all other things necessary to maintain valid
title to the Property, and each party irrevocably constitutes the Optionee its
lawful attorney to give effect to the foregoing and agrees to indemnify and save
the Optionee harmless from any costs, loss, or damage sustained without the
Optionee's gross negligence or bad faith, directly or indirectly, as a result of
its exercise of its powers under this section 5.1(c); and

(d)   conduct any title examinations and cure any title defects that may be
advisable in the Optionee's reasonable judgment; provided, however, if the
Optionors' title to the Property is deficient in any way, the Optionors, on
receiving written notice from the Optionee, will have 60 days to remedy the
deficiency and, if the Optionors fail to remedy any deficiency within this
60-day period, the Optionee will be entitled to terminate this Agreement and
have all amounts paid by it and Shares issued by it returned to it or take the
necessary steps to remedy any deficiency, in which event the cost and related
expenses of the remedy may, at the Optionee's discretion, be deducted from any
payments that may be or become due to the Optionors or otherwise seek
reimbursement by way of a claim for a debt owing by the Optionors.

5.2   Until the Option is exercised or terminated in accordance with the terms
of this Agreement, the Optionee will have the duties and obligations to:

 

- 7 -

--------------------------------------------------------------------------------

(a)   keep the Property free and clear of all liens and encumbrances arising
from its operations (except liens contested in good faith by the Optionee) and
in good standing by the doing and filing, or payment in lieu thereof, of all
necessary assessment work and payment of all taxes required to be paid, and by
the doing of all other acts and the making of all other payments required to be
made;

(b)   permit the Optionors and its representatives, duly authorized by it in
writing, at their own risk and expense, access to the Property at all reasonable
times and to all records prepared by the Optionee in connection with Mining
Work. The Optionee will prepare and deliver to the Optionors at reasonable
intervals, but in any event not less frequently than once each calendar quarter,
reports on all Mining Work conducted by the Optionee;

(c)   conduct all work on or regarding the Property in a careful and minerlike
manner and in accordance with the laws of the jurisdiction in which the Property
is located, and indemnify and save the Optionors harmless from any claims,
suits, or actions brought against the Optionors as a result of work done by the
Optionee on or regarding the Property; and

(d)   obtain and maintain or cause any contractor engaged by it hereunder to
obtain and maintain, during any period in which active work is carried out
hereunder, not less than the following:

 

(i)

employer's liability insurance covering each employee engaged in the operations
hereunder to the extent of $1,000,000 where such employee is not covered by
Worker's Compensation;

 

 

(ii)

comprehensive general liability insurance in such form as may be customarily
carried by a prudent operator for similar operations with a bodily injury, death
and property damage limit of $1,000,000 inclusive;

 

 

(iii)

vehicle, aircraft and watercraft insurance covering all aircraft, vehicles and
watercraft owned and non-owned, operated and/or licensed by the Optionee, with a
bodily injury, death and property damage limit of $5,000,000 inclusive;

and will forward to the Optionors, a certificate of insurance for each of such
amounts showing the Optionors as a named insured, and will give the Optionors
advance written notice of any reduction or termination of such coverage;

(e)   arrange for and maintain Worker's Compensation or equivalent coverage for
all eligible employees engaged by the Optionee in accordance with local
statutory requirements;

(f)   maintain true and correct books, accounts, and records of operations.

6.       VESTING OF INTEREST

6.1   Forthwith on the Optionee exercising the Option by performing the
requirements of section 3.1, an undivided 100% right, title, and interest in and
to the Property, subject only to the Royalty, will vest in the Optionee.

 

- 8 -

--------------------------------------------------------------------------------

6.2   The Optionors covenant and agree to, forthwith on signing of this
Agreement, deliver to its counsel, Harris & Thompson, of 6121 Lakeside Drive,
Suite 260, Reno, Nevada, 89511, "in trust", a duly signed transfer or transfers,
or any other instrument that may be required, in favour of the Optionee, in
recordable form (the "Transfer" or "Transfers"), of an undivided 100% right,
title, and interest in and to the Property, together with irrevocable written
instructions to Harris & Thompson to hold the Transfers in trust and to not deal
with the Transfers otherwise than to deliver the Transfers to the Optionee
forthwith on receipt of written notice from the Optionee that it has exercised
the Option and, on receipt of the Transfers, the Optionee will be entitled
forthwith to record the Transfers in the appropriate offices in the jurisdiction
in which the Property is located. The Transfer(s) shall specifically reserve the
Royalty described on Schedule B.

6.3   Immediately following execution of this Agreement, the parties will
execute and record a Memorandum of Agreement in Mineral County, Nevada to
reflect the existence of this Agreement.

7.       TERMINATION OF OPTION

7.1   In the event of default in the performance of the requirements of section
3.1, then, subject to the provisions of sections 7.3 and 17.1 of this Agreement,
the Option and this Agreement will terminate.

7.2   The Optionee will have the right to terminate this Agreement by giving 30
days' written notice of termination to the Optionors and, on the effective date
of termination, this Agreement will be of no further force and effect except the
Optionee will be required to satisfy any requirements that have accrued under
the provisions of this Agreement and that it has not satisfied.

7.3   Despite any other provisions of this Agreement, if this Agreement
terminates, the Optionee will:

(a)   deliver to the Optionors any and all reports, samples, drill cores, and
engineering data of any kind pertaining to the Property or related to Mining
Work that have not been previously delivered to the Optionors;

(b)   on notice from the Optionors, remove all materials, supplies, and
equipment from the Property; provided, however, that the Optionors may retain
ore and, at the Optionee's cost, dispose of any materials, supplies, or
equipment not removed from the Property within 180 days of receipt of notice by
the Optionee; and

(c)   perform or secure the performance of all reclamation and environmental
rehabilitation as may be required by all Environmental Laws and other applicable
legislation; and

(d)   ensure that, at the effective date of termination of this Agreement, the
Property is free and clear of all liens and encumbrances arising from its
operations (except liens contested in good faith by the Optionee) and in good
standing for at least the next 12 months, whether by having done and filed, or
paid in lieu thereof, all assessment work necessary for that purpose.

8.       CONFIDENTIALITY

8.1   All information and data concerning Mining Work will be confidential and,
except to the extent required by law or by regulation of any securities
commission, stock exchange, or other regulatory body, will not be disclosed to
any person other than a party's professional advisors without the prior written
consent of the other party or parties, which consent will not unreasonably be
withheld.

 

- 9 -

--------------------------------------------------------------------------------

8.2   The text of any news releases or other public statements which a party
desires to make with respect to the Property shall be made available to the
other party or parties prior to publication and the other party or parties shall
have the right to make suggestions for changes therein within forty-eight (48)
hours of delivery.

9.       RESTRICTIONS ON ALIENATION

9.1   No party (the "Selling Party") may sell, transfer, convey, assign,
mortgage or grant an option in respect of or grant a right to purchase or in any
manner transfer or alienate all or any portion of its interest or rights under
this Agreement without the prior consent in writing, within 30 days of receipt
of notice thereof, of the other parties, such consent not to be unreasonably
withheld, and the failure to notify the Selling Party within the said 30 days
that such consent has been withheld will be deemed to constitute the consent of
the other parties.

9.2   Before the completion of any sale or other disposition by any party of its
interests or rights or any portion thereof under this Agreement, the Selling
Party will require the proposed acquirer to enter into an agreement with the
party or parties not selling or otherwise disposing on the same terms and
conditions as set out in this Agreement.

9.3   The provisions of sections 9.1 and 9.2 will not prevent a party from
entering into an amalgamation or corporate reorganization which will have the
effect in law of the amalgamated or surviving company possessing all the
property, rights and interests and being subject to all the debts, liabilities
and obligations of each amalgamating or predecessor company, or prevent a party
from assigning its interest to an affiliate of such party provided that the
affiliate first complies with section 9.2 and agrees in writing with the other
parties to re-transfer such interest to the originally assigning party
immediately before ceasing to be an affiliate of such party.

10.       AFTER ACQUIRED PROPERTIES

10.1   The parties covenant and agree, each with the others, any and all After
Acquired Properties will be subject to the terms and conditions of this
Agreement and will be added to and deemed, for all purposes hereof, to be
included in the Property. Any costs incurred by the Optionee in staking,
locating, recording or otherwise acquiring any After Acquired Properties will be
included in the calculation of its Expenditures hereunder.

11.       NOTICE

11.1   Any notices to be given by either party to the other will be sufficiently
given if delivered personally or transmitted by facsimile or if sent by
registered mail, postage prepaid, to the parties at their respective addresses
shown on the first page of this Agreement, or to any other addresses as the
parties may notify to the other from time to time in writing. This notice will
be deemed to have been given at the time of delivery, if delivered in person or
transmitted by facsimile, or within five business days from the date of posting
if mailed.

12.       FURTHER ASSURANCES

12.1   Each of the parties covenants and agrees, from time to time and at all
times, to do all other acts and execute and deliver all such further deeds,
documents and assurances that may be reasonably required to fully perform and
carry out the terms and intent of this Agreement.

 

- 10 -

--------------------------------------------------------------------------------

13.       RULE AGAINST PERPETUITIES

13.1   If any right, power, or interest of any party in property under this
Agreement would violate the rule against perpetuities, then this right, power,
or interest will terminate at the expiration of 20 years after the death of the
last survivor of all the lineal descendants of Her Majesty, Queen Elizabeth II
of England, living on the date of the signing of this Agreement.

14.       TIME OF THE ESSENCE

14.1   Time will be of the essence of this Agreement.

15.       ENUREMENT

15.1   This Agreement will enure to the benefit of and be binding on the parties
and their respective heirs, executors, administrators, and permitted assigns.

16.       FORCE MAJEURE

16.1   No party will be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its reasonable control including, but
not limited to, acts of God, fire, storm, flood, explosion, strikes, lockouts or
other industrial disturbances, acts of public enemy, war, riots, laws, rules and
regulations or orders of any duly constituted governmental authority, or
non-availability of materials or transportation (each an "Intervening Event"),
except the obligation to make cash payments pursuant to Section 3.1(a) above.

16.2   All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.

16.3   A party relying on the provisions of section 16.1, insofar as possible,
will promptly give written notice to the other party of the particulars of the
Intervening Event, will give written notice to the other party as soon as the
Intervening Event ceases to exist, will take all reasonable steps to eliminate
any Intervening Event, and will perform its obligations under this Agreement as
far as practicable, but nothing in this Agreement will require this party to
settle or adjust any labour dispute or to question or to test the validity of
any law, rule, regulation, or order of any constituted governmental authority or
to complete its obligations under this Agreement if an Intervening Event renders
completion impossible.

17.       DEFAULT

17.1   If a party (the "Defaulting Party") is in default of any requirement of
this Agreement, the party affected by the default (the "Non-Defaulting Party")
will give written notice to the Defaulting Party, within 30 days of becoming
aware of the default, specifying the default, and the Defaulting Party will not
lose any rights under this Agreement, nor will the Agreement or the Option
terminate, nor will the Non-Defaulting Party have any rights, remedies, or cause
of action under this Agreement or otherwise as a result of the default unless,
within 30 days after the Non-Defaulting Party gives notice of default, the
Defaulting Party has failed to cure the default, in which case the
Non-Defaulting Party will have the right to (1) prepare and record a Notice of
Termination in Mineral County, Nevada, (2) request and obtain a Quitclaim Deed
from the Defaulting Party with respect to the Property, if appropriate, (3)
require performance of any obligations set forth in Section 7.3, and (4) seek
any other remedies available under this Agreement or the laws of the State of
Nevada.

 

- 11 -

--------------------------------------------------------------------------------

18.       SSEVERABILITY

18.1   If any one or more of the provisions contained in this Agreement is
invalid, illegal, or unenforceable in any respect in any jurisdiction, the
validity, legality, and enforceability of this provision will not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality, and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

19.       AMENDMENT

19.1   This Agreement may be changed only by a written agreement signed by the
parties.

20.       ENTIRE AGREEMENT

20.1   This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements, whether oral or written, express or implied,
statutory or otherwise, between the parties.

21.       OPTION ONLY

21.1   This Agreement provides for an option only and, except as otherwise
provided, nothing in this Agreement will be construed as obligating the Optionee
to do any acts or make any payments and any act(s) or payment(s) made under this
Agreement will not be construed as obligating the Optionee to do any further act
or make any further payment.

22.       CONDITION PRECEDENT

22.1   The Optionee's obligations under this Agreement are first subject to the
approval of this Agreement by the Optionee's Board of Directors.

22.2   If the above condition precedent is not satisfied within 60 days from the
date of this Agreement, the Optionors may terminate this Agreement on 30 days'
written notice to the Optionee.

23.       GOVERNING LAW

23.1   This Agreement and the rights and obligations and relations of the
parties will be governed by and construed in accordance with the laws of Nevada
and the federal laws of the United States applicable therein (but without giving
effect to any conflict of law rules). The parties agree that the courts of
Nevada will have the jurisdiction to entertain any action or other legal
proceedings based on any provisions of this Agreement. Each party attorns to the
jurisdiction of the courts of Nevada.

24.       SIGNING IN COUNTERPARTS

24.1   The parties may sign this Agreement in one or more counterparts, each of
which will be deemed an original but all of which will constitute one and the
same instrument.

IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.

 

- 12 -

--------------------------------------------------------------------------------

THE CORPORATE SEAL OF

)

NEVADA SUNRISE, LLC

)

was affixed in the presence of:

)

 

)

 

)

/s/ William B. Henderson

)

c/s

Authorized Signatory

)

 

)

/s/ William B. Henderson, Manager

)

Authorized Signatory

)

 

/s/ William B. Henderson

Robert & Sharon Weicker

dba Kleinebar Resources Ltd.

 

/s/ William B. Henderson

 

/s/ William B. Henderson

Kurt Schendel

 

Tami Schendel

 

THE CORPORATE SEAL OF

)

ABERDENE MINES LTD.

)

was affixed in the presence of:

)

 

)

 

)

/s/ Brent Jardine

)

c/s

Authorized Signatory

)

 

 

)

___________________________

)

Authorized Signatory

)

 

 

 

- 13 -

--------------------------------------------------------------------------------


SCHEDULE "A"

Description of Property

First Owner Of Record

Property

Claim Name

BLM Serial Nr

Loc Date

County

SCHENDEL KURT

New York Canyon

NYC # 1

798825

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 3

798827

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 4

798828

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 5

798829

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 6

798830

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 7

798831

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 8

798832

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC # 9

798833

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #11

798835

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #13

798837

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #36

798840

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #38

798842

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #39

798843

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #40

798844

17-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #15

798845

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #16

798846

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #17

798847

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #18

798848

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #19

798849

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #20

798850

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #23

798853

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #24

798854

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #25

798855

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #26

798856

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #27

798857

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #28

798858

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #29

798859

16-Oct-98

Mineral

SCHENDEL KURT

New York Canyon

NYC #31

798861

16-Oct-98

Mineral

 

 

 

- 14 -

--------------------------------------------------------------------------------

SCHEDULE "B"

Net Smelter Returns

 

1.   As additional consideration, the Optionee acknowledges and agrees that its
interest in the Property will, on Commercial Production, be subject to a royalty
of 2% of Net Smelter Returns in favour of the Optionor. The Optionee may at any
time purchase 1% of the Net Smelter Returns by payment to the Optionor of
$1,000,000.

2.   For the purposes of this Agreement, "Net Smelter Returns" means the actual
proceeds received by the Optionee from a smelter or other place of sale or
treatment for all ore removed by the Optionee from the Property on Commercial
Production, as evidenced by its returns or settlement sheets, after deducting
from the proceeds all loading, freight, or other transportation costs from the
shipping point to the smelter or other place of sale or treatment but without
any other deduction.

3.   The Optionee will pay Net Smelter Returns due and payable to the Optionor
within 30 days after the Optionee's receipt of the actual proceeds.

4.   Within 90 days after the end of each financial year of the Optionee during
which the Property is in Commercial Production, the records relating to the
calculation of Net Smelter Returns during that financial year will be audited
and any adjustments will be made forthwith. The audited statements will be
delivered to the Optionor who will have 60 days after receipt of these
statements to question in writing their accuracy and, failing any questions, the
statements will be deemed correct.

5.   The Optionor or its representatives appointed in writing will have the
right at all reasonable times, on written request, to inspect the books and
financial records of the Optionee that are relevant to the determination of Net
Smelter Returns and, at their own expense, to make copies of those books and
records.

 

 

 

 

 

 

- 15 -

--------------------------------------------------------------------------------

AGREEMENT

THIS AGREEMENT is made this 18th day of March, 2004 between NEVADA SUNRISE LLC,
a Nevada limited liability company ("Nevada Sunrise"); ROBERT AND SHARON
WEICKER, doing business as KLEINEBAR RESOURCES LTD. (collectively "Weicker");
and KURT AND TAMI SCHENDEL ("Schendel").

1.   The parties have previously entered into a "Quitclaim Deed and Agreement"
dated December 27, 2001 in which (a) eicker and Schendel conveyed an undivided
55% interest in the NYC claim group located in Mineral County, Nevada to Nevada
Sunrise, (b) Nevada Sunrise agreed to pay federal claim maintenance fees and
record a county affidavit for 2001-2002 and all subsequent years, and (c) Nevada
Sunrise acquired an option to purchase the retained 45% of Weicker and Schendel
for $250,000.00.

2.   Nevada Sunrise, Weicker, and Schendel propose to enter into a "Property
Option Agreement" with Aberdene Mines Ltd., a Nevada corporation. Aberdene will
make an initial cash payment of $30,000.00 to the parties, and thereafter will
make additional payments and stock distributions so long as the Aberdene
Agreement remains in effect. The parties hereby agree that these payments and
stock distributions from Aberdene shall be divided among the parties as follows
(unless and until Nevada Sunrise exercises its option to purchase):

Nevada Sunrise     55%
Weicker                22.5%
Schendel               22.5%

3.   Weicker and Schendel hereby agree to Nevada Sunrise the authority to
execute the Aberdene Agreement on their behalf and to act as their
representative in all further dealings with Aberdene.

4.   This Agreement is intended to clarify, but not to modify, the rights and
obligations of the parties as set forth in the Quitclaim Deed and Agreement
dated December 27, 2001.

 

NEVADA SUNRISE, LTD.

a Nevada limited liability company

 

 

___________________

By:

__________________________

 

DATE

 

WILLIAM HENDERSON, MANAGER

 

 

___________________

 

__________________________

 

DATE

 

ROBERT WEICKER

 

 

___________________

 

__________________________

 

DATE

 

SHARON WEICKER

 

 

- 16 -

--------------------------------------------------------------------------------


 

KLEINEBAR LTD.,

a British Columbia
corporation

 

 

___________________

By:

___________________________

 

DATE

 

ROBERT WEICKER, President

 

 

3/23/2004

 

/s/ Kurt Schendel

 

DATE

 

KURT SCHENDEL

 

 

3/23/2004

 

/s/ Tamara Schendel

 

DATE

 

TAMARA SCHENDEL

 

 

 

 

 

 

 

- 17 -

--------------------------------------------------------------------------------